Citation Nr: 0948631	
Decision Date: 12/28/09    Archive Date: 01/13/10

DOCKET NO.  08-12 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a compensable rating for Wolff-Parkinson-White 
(WPW) syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
February 1988 to May 1992.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from an October 2007 
rating decision of the Cleveland, Ohio Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 0 percent 
rating for WPW syndrome.  In October 2009, a Travel Board 
hearing was held before the undersigned.  A transcript of the 
hearing is associated with the Veteran's claims file.  


FINDING OF FACT

The record reasonably reflects that the Veteran's WPW 
syndrome is manifested by one to four (but not more) episodes 
per year of paroxysmal atrial fibrillation or other 
supraventricular tachycardia documented by ECG or Holter 
monitor. 


CONCLUSION OF LAW

A 10 percent rating is warranted for the Veteran's WPW 
syndrome.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.1, 4.3, 4.7, 4.20, 4.21, 4.104, Diagnostic Code 
(Code) 7010 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  
In a claim for increase, the VCAA requirement is generic 
notice, that is, the type of evidence needed to substantiate 
the claim, namely, evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on employment, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, No. 08-7150, 2009 WL 
2835434 (Fed. Cir. Sept. 4, 2009).   

The appellant was advised of VA's duties to notify and assist 
in the development of her claim prior to its initial 
adjudication.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  March 2007 and March 2009 letters explained the 
evidence necessary to substantiate her claim, the evidence VA 
was responsible for providing, and the evidence she was 
responsible for providing.  The appellant has had ample 
opportunity to respond/supplement the record and has not 
alleged that notice in this case was less than adequate.

The Veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in September 2007 with 
an addendum opinion also in September 2007.  She has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim. 

B.	Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to the claim.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earnings capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.
When an unlisted condition is encountered, it should be rated 
under a closely related disease or injury in which not only 
the function is affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.

Where there is a question as to which of two evaluations 
shall be applied, the higher rating will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's statements describing her symptoms and 
condition are competent evidence to the extent that she can 
describe what she experiences.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.

There is no specific diagnostic code for WPW syndrome; 
therefore, it has been rated by analogy to 38 C.F.R. § 4.104, 
Code 7010 (for supraventricular arrhythmias).  See 38 C.F.R. 
§ 4.20.  Under Code 7010, a 10 percent rating is warranted 
where there is permanent atrial fibrillation (lone atrial 
fibrillation), or; one to four episodes per year of 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia documented by ECG or Holter monitor.  A 30 
percent (maximum) rating is warranted where there is 
paroxysmal atrial fibrillation or other supraventricular 
tachycardia, with more than four episodes per year documented 
by ECG or Holter monitor.

At the October 2009 Travel Board hearing, the Veteran 
testified that, following her 1992 ablation for WPW syndrome, 
she continues to have at least four episodes a year of 
palpitations accompanied by lightheadedness and dizziness.  
This causes her to miss work as she has to seek treatment for 
her symptoms.  Her claim for increase was received in January 
2007.

January 2005 to May 2007 private treatment records from Dr. 
C.S. show that the Veteran complained of chest pain in March 
and May 2007; it was noted that she was receiving cardiac 
care through the VA.  [Dr. C.S.'s records also reflect 
treatment for complaints of chest pain in January 2005; 
however, the January 2005 treatment record is not for 
consideration, as the effective date of an award of increased 
compensation is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred, if 
the claim is received within one year from such date; 
otherwise, it is the date of receipt of the claim (here, in 
January 2007).  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. 
§ 3.400(o)(2); see also Hazan v. Gober, 10 Vet. App. 511 
(1997) (When considering the appropriate effective date for 
an increased rating, VA must consider the evidence of 
disability during the period one year prior to the 
application.).]

January 2007 to June 2009 VA outpatient treatment records 
show frequent complaints and treatment for chest 
pain/palpitations.  In January 2007, the Veteran complained 
of increasing episodes of palpitations without shortness of 
breath, dizziness, or lightheadedness.  Her history was 
reviewed, and it was noted that she had undergone ablation 
for her WPW syndrome in 1992, and ever since then complained 
of intermittent palpitations with vague chest pressure type 
discomfort.  She had also been evaluated on numerous 
occasions by Holter monitors, all of which failed to show any 
abnormalities.  On physical examination, the Veteran's heart 
was regular with no murmurs, clicks, or gallops.  An EKG 
showed normal sinus rhythm, no delta waves, and nonspecific 
sinus tachycardia changes.  It was the physician's assessment 
that the Veteran's palpitations were occasional premature 
ventricular contractions exacerbated by recent stressful 
events in her life; a recurrence of WPW was doubted.  In 
February 2007, Holter monitor results were reported as 
"okay" with normal rhythm while feeling the palpitations 
and no recurrence of arrhythmia.  In May 2007, the Veteran 
underwent a CT scan of the heart and coronary angiography.  
Based on their normal results, it was her physician's 
impression that her chest pains were atypical and of a non-
cardiac source.
In January 2008, the Veteran was seen by the cardiology 
electrophysiology clinic for complaints of "thumping" 
palpitations for 3 years; they were described as episodic 
heart thumpings while walking, and frequently were 
accompanied by nausea and dizziness, which abated gradually 
with rest.  There was no history of syncope.  A recent 
abnormal Holter monitor study completed in September 2007 
(and reported in December 2007) showed an episodic 
palpitation due to narrow complex tachycardia (31 beats) at a 
rate of 161 beats per minute.  The Veteran was offered 
another electrophysiologic study/ablation, but indicated that 
she needed to think about it and preferred to be treated with 
medication for the time being.  In August 2008, the Veteran 
was assessed as having WPW status-post ablation, but with 
persistent episodes of superventricular tachycardia.  In 
December 2008 and April 2009, it was noted that the Veteran 
still had occasional palpitations.  In June 2009, the Veteran 
returned to the cardiology electrophysiology clinic because 
she had additional questions about her therapeutic options.  
It was noted that the Veteran had superventricular 
tachycardia (documented by a Holter monitor study in December 
2007) with persistent palpitations, which might represent 
recurrent atrioventricular reciprocating tachycardia versus 
atrioventricular nodal re-entry tachycardia or atrial 
tachycardia.  After some discussion, with the Veteran 
indicating that she was still not interested in pursuing an 
electrophysiologic study/ ablation, she was continued on 
medication (at a reduced dosage due to side effect 
lightheadedness).

On September 2007 VA examination, the Veteran complained of 
palpitations and lightheadedness, during and following 
activity.  The examiner reviewed her claims file and found 
the following: no complaints of lightheadedness, paroxysmal 
nocturnal dyspnea, syncope, or orthopnea; some mild post-
exercise dyspnea; minimal chest discomfort, usually occurring 
immediately post-exertion; and episodes of post-exertion 
palpitations and chest heaviness, though these palpitations 
were not as fast as before the 1992 ablation.  It was also 
noted that a recent CT coronary angiography (non-invasive) 
was essentially normal, as were event monitor records of 
palpitations and prior echocardiogram and stress test 
studies.  Following a normal physical examination, the 
examiner opined that it was "less likely than not" that the 
Veteran's recurrent palpitations and chest discomfort were 
related to recurrent arrhythmias.  Following additional 
diagnostic testing, the examiner issued an addendum opinion, 
also dated in September 2007, in which he stated, "Cardiac 
limitation from previous [WPW] syndrome appears to be 
minimal, without evidence of significant functional 
limitation, no evidence of exercise-induced arrhythmia 
(stress test), no evidence of coronary artery disease (CT 
coronary angiography), nor evidence of structural heart 
disease (echocardiogram)."

For the entire period of the appeal, the Board finds that the 
disability picture presented by the Veteran's WPW syndrome 
most nearly approximates the criteria for a 10 percent 
rating.  Her treatment records show that she has consistently 
complained of, and been regularly treated for, palpitations 
and/or chest pain (also described as chest heaviness).  While 
her treatment records also reflect that there have been some 
questions as to the exact nature and etiology of her 
palpitations, a December 2007 Holter report clearly notes 
that the Veteran was shown to have an episode of 
supraventricular tachycardia consistent with narrow complex 
tachycardia.  This meets the criteria for a 10 percent rating 
under Code 7010.  See 38 C.F.R. § 4.104.  The Board also 
notes it has been recommended that the Veteran undergo 
another electrophysiologic study/ablation (the procedure she 
underwent in 1992 to treat WPW syndrome).  See January 2008 
and June 2009 VA treatment records from the cardiology 
electrophysiology clinic.  Such findings also suggest that 
any remaining reasonable doubt as to whether the Veteran 
warrants a compensable (10 percent) rating for her WPW 
syndrome should be resolved in her favor.

The Board has considered whether the Veteran warrants a still 
higher 30 percent (maximum) rating under Code 7010.  Inasmuch 
as the evidence does not show that the Veteran has paroxysmal 
atrial fibrillation or other supraventricular tachycardia, 
with more than four episodes per year documented by ECG or 
Holter monitor, the Board finds that a schedular rating in 
excess of 10 percent is not warranted.  [Notably, at the 
October 2009 Travel Board hearing, the Veteran's 
representative laid out the criteria for a 10 percent rating 
versus a 30 percent rating under Code 7010 and asked the 
Veteran, "In your estimation, how many -- do you have at 
least four [episodes of tachycardia] a year, or is it more 
than four in a year?"  The Veteran responded, "At least 
four a year."]

The Board has also considered whether referral for 
extraschedular consideration is indicated.  There is no 
objective evidence, or even allegation, suggesting that the 
schedular criteria are inadequate; the symptoms and 
impairment shown are fully encompassed by the schedular 
criteria.  Furthermore, the disability picture presented by 
the Veteran's WPW syndrome is not shown to be exceptional; 
e.g., while she has testified that she had to miss some days 
from work to seek treatment for her WPW syndrome, it is not 
shown that such disability causes marked interference with 
employment.  Consequently, referral for extraschedular 
consideration is not indicated.  See 38 C.F.R. § 3.321(b) 
(emphasis added); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the record shows that the Veteran is employed by 
the U.S. Postal Service, the matter of entitlement to a total 
disability rating based on individual unemployability is not 
raised by the record.


ORDER

An increased (10 percent) rating is granted for the Veteran's 
Wolff-Parkinson-White syndrome, subject to the regulations 
governing payment of monetary awards.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


